              Case 20-51050-btb        Doc 25   Entered 12/07/20 15:48:28    Page 1 of 2



 1

 2

 3

 4
       Entered on Docket
       December 07, 2020
 5 ___________________________________________________________________

 6   L. Edward Humphrey, Esq. – NSB 9066
     Patrick O’Rourke, Esq. – NSB 13557
 7   HUMPHREY LAW PLLC
     201 W. Liberty Street, Suite 350
8
     Reno, Nevada 89501
 9   Tel: (775) 420-3500
     Fax: (775) 683-9917
10   ed@hlawnv.com
     patrick@hlawnv.com
11
     Proposed Attorneys for Debtor,
12   Afrayed Productions, Ltd.

13
                             UNITED STATES BANKRUPTCY COURT
14
                                        DISTRICT OF NEVADA
15

16   In Re:                                         CASE NO: BK-N-20-51050-btb
17   AFRAYED END PRODUCTIONS, LTD.,                 Chapter 11
18                                                  ORDER GRANTING DEBTOR’S EX
                             Debtor.
19                                                  PARTE APPLICATION TO EMPLOY
                                                    BUSINESS BROKER
20

21

22            Upon the Ex Parte Application to Employ Business Broker filed on December 3, 2020,
23
     by Afrayed End Productions, Ltd. (“Debtor”) at ECF No. 22 (“Application”), requesting that
24
     M&A Business Advisors (“MABA”) be employed by the Debtor to serve as a business broker,
25
     and upon the Declaration of Katrina Loftin attached to the Application, and the Court being
26

27   advised that said employment is necessary and will be in the best interest of the Debtor’s
28   bankruptcy estate; and good cause appearing therefore,


                                                   1
             Case 20-51050-btb        Doc 25    Entered 12/07/20 15:48:28     Page 2 of 2



 1          IT IS ORDERED:
 2
            1.       The Application is GRANTED;
 3
            2.       The Debtor is authorized to employ MABA pursuant to 11 U.S.C. §§ 327(a) and
 4
     328 to perform the services set forth in the Application.
 5

 6          3.       MABA shall be employed as of November 17, 2020, subject to the terms and
 7   conditions set forth in the Application.
8
            4.       MABA shall be compensated for the services described in the Application, and
 9
     in accordance with the procedures set forth in 11 U.S.C. § 330, with any compensation subject
10

11   to review and approval by the Court.

12
            IT IS SO ORDERED.
13                                                 ###

14   Submitted by:
15
     HUMPHREY LAW PLLC
16
     /s/ L. Edward Humphrey
17      L. Edward Humphrey, Esq.
18

19

20

21

22

23

24

25

26

27

28



                                                     2
